Citation Nr: 0839380	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for left knee pain.  

3.  Entitlement to service connection for a right shoulder 
injury.  

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for a dental condition.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
  WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to May 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2008, after certification of the appeal, the 
veteran amended his hearing request from a Central Office 
hearing to a Travel Board hearing.  This hearing must be 
scheduled at the RO level, and, accordingly, a remand is 
required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 
38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704 
(2008).

Accordingly, the case is REMANDED for the following action:

Make the necessary arrangements to 
schedule the veteran for a Travel Board 
hearing at the RO and notify him of the 
scheduled hearing at the latest address 
of record.  A copy of the notice provided 
to the veteran of the scheduled hearing 
should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




